Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2005

Barr v. Camelot Forest
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2129




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Barr v. Camelot Forest" (2005). 2005 Decisions. Paper 260.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/260


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-2129
                                ________________

                                EDWARD J. BARR,

                                          Appellant

                                          v.

        THE CAMELOT FOREST CONSERVATION ASSOCIATION, INC.,
      A Pennsylvania Corporation; JERRY RIZZO, in his individual capacity and
        in his official capacity as President of the Camelot Forest Conservation
          Association, Inc.; GERALD MAZUR, in his individual capacity and
    in his official capacity as former President of the Camelot Forest Conservation
         Association, Inc.; CAROL GREELEY, in her individual capacity and
      in her official capacity as former Resident Manager for the Camelot Forest
Conservation Association, Inc.; THE OFFICE OF THE DISTRICT ATTORNEY FOR
 THE COUNTY OF MONROE; MARK PAZUHANICH, in his official capacity as
  former District Attorney for the County of Monroe; LESLIE DUTCHCOT, in her
     individual capacity and in her official capacity as Assistant District Attorney;
       ROBERT J. SNELL, in his individual capacity and in his official capacity
                               as a Stroud County Detective
                       ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                         (M.D. Pa. Civ. No. 04-cv-00911)
                         District Judge: James M. Munley
                  _______________________________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                August 10, 2005

          BEFORE: ROTH, McKEE and ALDISERT, CIRCUIT JUDGES

                             (Filed : November 3, 2005)
                                 ____________________

                                         OPINION

                               _______________________

PER CURIAM

       Edward J. Barr appeals the order of the United States District Court for the Middle

District of Pennsylvania granting the defendants’ motions to dismiss his civil rights

complaint pursuant to Federal Rule of Civil Procedure 12(b).

       The underlying facts are well-known to the parties and are fully set forth in the

District Court’s Memorandum Opinion. We note only that Barr filed a complaint in the

District Court in April 2004, which was amended in June 2004. Barr claimed that the

named members of the Camelot Forest Preservation Association (the “Camelot

defendants”) arbitrarily invoked an old deed restriction common to all properties in the

Camelot Forest development that prohibited the posting of “for sale” and/or “for rent”

signs on properties without written permission of the Association. Barr continued to

place for sale signs on Camelot Forest properties despite written notice from the Camelot

defendants revoking their permission for him to do so. He contends that the Camelot

Defendants stole and destroyed his for sale signs on at least eighty-eight separate

occasions since 1998. Barr complained to the Pocono Mountain Regional Police

Department about the alleged criminal activity. However, the police did not arrest or

charge anyone. Barr then sought to lodge a private criminal complaint against the



                                             2
Camelot defendants that County Detective Snell and the Monroe County District

Attorneys (collectively the “County defendants”) refused to prosecute. Barr alleged that

the Camelot defendants’ actions resulted in lost sales and business opportunities. He

claimed that his First and Fourteenth Amendment rights were violated; he sought

declaratory and injunctive relief under 18 U.S.C. §§ 241, 242 and 245 and 42 U.S.C. §

1983.

        The defendants filed separate Rule 12(b) motions to dismiss. Both sets of

defendants claimed that Barr’s action was barred by the Rooker-Feldman Doctrine and by

the Younger abstention, and that Barr failed to state a constitutional claim. The County

defendants also claimed prosecutorial immunity. The District Court granted the dismissal

motions, holding that the Rooker-Feldman Doctrine precluded all of Barr’s claims except

the alleged violations of federal criminal statutes, 18 U.S.C. §§ 241, 242 and 245.1 The

District Court dismissed the federal criminal statute claims because §§ 241, 242, and 245

are criminal offenses for which there is no civil remedy, and therefore, Barr lacked

standing to bring them. Barr filed a timely appeal.

        We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District



        1
          We disagree that Rooker-Feldman precludes this action. The doctrine does not
apply to federal actions that simply raise claims previously litigated in state court unless
the federal action invites the federal court to overturn the state court judgment. See
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125 S.Ct. 1517 (2005). Although Barr’s
initial complaint appears to have presented such an invitation to the District Court, the
amended complaint does not. Because it was not raised below, we decline to decide
whether res judicata would have precluded Barr’s federal claims.

                                             3
Court’s order granting dismissal pursuant to Rule 12(b)(6) is plenary. See Weston v.

Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001). We accept as true all factual allegations

in the complaint and will affirm a dismissal under Rule 12(b)(6) only if it is certain that

no relief can be granted under any set of facts which could be proved. Steamfitters Local

Union No. 420 Welfare Fund v. Phillip Morris Inc., et al., 171 F.3d 912, 919 (3 rd Cir.

1999).

         After a careful and independent review of the record, we will affirm judgment on

the federal criminal statute claims as to all of the defendants for the reasons stated by the

District Court in its memorandum opinion. As for the remaining claims, we will affirm

dismissal in the defendants’ favor on alternate grounds as further discussed below. See

Univ. of Md. v. Peat Marwick Main & Co., 923 F.2d 269, 275 (3d Cir. 1991).

         The First Amendment prohibits governmental, not private, infringement of free

speech. Hudgens v. NLRB, 424 U.S. 507, 513 (1976). Similarly, the Fourteenth

Amendment prohibits the state, not private individuals, from depriving any person of a

constitutionally protected right. Shelley v. Kraemer, 334 U.S. 1, 13 (1948). Thus, as a

threshhold matter, in order to make out a constitutional claim under the First and

Fourteenth Amendments, Barr must allege state action. Likewise, under § 1983, Barr

must show that the alleged deprivation was committed by a person acting under color of

state law, in addition to alleging a deprivation of a constitutionally protected right. West

v. Atkins, 487 U.S. 42 (1988); Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir.



                                              4
1995). Assuming all of Barr’s allegations to be true, as we must, we conclude that there

is no set of facts from which we can infer state action on the part of the Camelot

defendants. Here, acting on their own, without any state involvement, the Camelot

defendants revoked their permission allowing Barr to place for sale signs on development

properties and engaged in private enforcement of the regulation. Absent any state action,

the District Court properly dismissed the constitutional claims and § 1983 claims against

the Camelot defendants for failure to state a claim upon which relief may be granted.

       As for the County defendants, Barr asserts that the former and current District

Attorneys for Monroe County wrongly refused to prosecute his private criminal complaint

against the Camelot defendants. Assuming that Barr has alleged the violation of a

constitutionally protected right, prosecutorial immunity protects the District Attorneys

from interference with their ability to exercise independent judgment “when deciding

which suits to bring and in conducting them in court.” Imbler v. Pachtman, 424 U.S. 409,

424 (1976). As for Detective Snell, Barr failed to state a claim of a deprivation of a

constitutional right against him for assisting the District Attorney in handling Barr’s

private complaint. Finally, Barr’s suit against the Monroe County Office of District

Attorney fails because the amended complaint is completely devoid of any allegation that

an official policy, custom, or practice caused the alleged deprivation. See Monell v.

Dep’t of Social Services, 436 U.S. 658, 690 (1978).

       For the foregoing reasons, we will affirm the District Court’s judgment dismissing



                                              5
all of Barr’s claims as to all defendants.




                                             6